         Case 8:20-cr-00033-TDC Document 132 Filed 12/02/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *

VS.                                           *      TDC 20-00033

WILLIAM GARFIELD BILBROUGH IV *

                         MOTION TO SEAL DEFENDANT’S
                 MEMORANDUM IN SUPPORT OF DEFENDANT'S REQUEST
                        FOR AN IMMEDIATE SENTENCING

       The Defendant, by and through his attorney, Robert C. Bonsib, Esq., and the law office of

MarcusBonsib, LLC, hereby requests that this Honorable Court grant the Defendant’s Motion to

to Seal Defendant's Motion To Seal Defendant's Memorandum In Support Of Request For An

Immediate Sentencing and, as reasons in furtherance thereof, states as follows:

       1. The Defendant has filed a Memorandum In Support of Defendant's Request for an

           Immediate Sentencing including Memorandum Exhibits Nos. 1, 2 and 3 that addresses

           issues pertinent to the proceeding now scheduled before the Court on December 8,

           2020. Those filings include personal medical information and other information of a

           type and nature that is not appropriate for public disclosure.

       2. The Defendant is respectfully requesting that this Honorable Court order that the

           Defendant’s Memorandum and Exhibits Nos. 1, 2, 3 be sealed.

       WHEREFORE, the Defendant respectfully requests that this Honorable Court grant the

relief prayed.
         Case 8:20-cr-00033-TDC Document 132 Filed 12/02/20 Page 2 of 2




                                             Respectfully submitted,

                                             /s/ Robert C. Bonsib

                                             ____________________________
                                             ROBERT C. BONSIB
                                             6411 Ivy Lane, Suite 116
                                             Greenbelt, Maryland 20770
                                             (301) 441-3000
                                             robertbonsib@marcusbonsib.com
                                             Trial Bar No. 00324




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing motion was sent via ECF, this 2nd day of

December, 2020 to Assistant United States Attorney Thomas Windom.


                                             /s/ Robert C. Bonsib

                                             ____________________________
                                             ROBERT C. BONSIB
